Title: From Thomas Jefferson to William Davies, 11 December 1793
From: Jefferson, Thomas
To: Davies, William



Dear Sir
Philadelphia. Dec. 11. 1793.

I duly received your favor of Nov. 20. The paper of which you desire a copy not being in my office, I have inclosed you an authentic printed copy: authentic, I say, because by the public printer and by order of the House of Representatives.
Of the difficulties of the business in which you were engaged here I have been fully sensible; and I have no doubt that your most zealous and assiduous exertions were employed to surmount them. Yet not having (as you are sensible) been in any manner in the way of being acquainted with what was going on, I am altogether incompetent to give any evidence or information on the subject, other than my general presumption founded on a knowlege of your attention and industry with which the government of our state is perfectly acquainted. I have the honor to be with great respect Sir Your most obedt. humble servt

Th: Jefferson

